DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2019 and 07/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  the claim is currently written to depend on claim 19 (i.e., itself).  The claim should be written to depend on claim 11.  For examination purposes, the claim will be interpreted as depending on claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to what element in the system is performing the recited method steps.  Is it a grandmaster (node), end station, slave device, clock domain, or other element?
	Claims 2-10 are rejected for depending on claim 1.
	Claim 11 is interpreted and rejected for the same reason as claim 1.
	Claims 12-19 are rejected for depending on claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0127978 A1), hereinafter referred to as Cui, in view of Pietilainen (US 2015/0222413 A1).

	Regarding claim 1, Cui teaches a method for synchronizing a slave clock in a Time Sensitive Network (TSN) that includes multiple Precision Time Protocol (PTP) clock domains (Cui - Paragraph [0002], note devices in an Ethernet and/or wireless network must be synchronized for correct operation of the system (and thus the network is time-sensitive); Paragraph [0003], note PTP (Precision Time Protocol, see Paragraph [0002]), a slave device can calculate the time difference between its local clock and the master clock, and correct its clock to achieve synchronization with the master clock; Paragraph [0004], note clock in a domain (sub-network) of the network; i.e., the network has multiple domains, each with multiple clocks), the 5method comprising:
	determining parameters related to multiple PTP clock domains (Cui - Paragraph [0028], note various PTP parameters are configured, copied, and/or updated for PTP service instances (which each contain a clock corresponding to a domain of the network, see Paragraph [0005]));
	assigning domain-specific weights to the multiple PTP clock domains based on the determined parameters (Cui - Paragraph [0024], note static PTP parameters (for a PTP service instance) may include priority (domain-specific weight); Paragraph [0028], note static parameters of the active PTP service instance are copied to the inactive PTP service instance).

	In an analogous art, Pietilainen teaches generating a control signal for a clock parameter using the domain-specific 10weights assigned to the multiple PTP clock domains (Pietilainen - Paragraph [0021], note a network node providing the synchronization reference is a grandmaster, which transmits synchronization information; Paragraph [0032], note selection of a synchronization reference based on parameters received in an announce message (containing parameters such as priority, see Paragraph [0026])); and
	adjusting the clock parameter of a slave clock in response to the control signal (Pietilainen - Paragraph [0021], note the synchronization information is transmitted to clocks residing on a network segment and one or more boundary clocks (slave clocks), distributing synchronization).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pietilainen into Cui in order to determine the best synchronization reference and best master clock for slave clocks to synchronize with (Pietilainen - Paragraph [0032]).

	Regarding claim 4, the combination of Cui and Pietilainen, specifically Pietilainen teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined by calculating a variance of a clock parameter from information received in synchronization messages for the particular PTP clock domain (Pietilainen - Paragraph [0026], note the grandmasters transmit announce messages that comprise operational parameter to determine which grandmaster to synchronize the clocks to; Paragraph [0041], note clock variance estimates (OffsetScaledLogVariance, which is a clock accuracy estimate parameter, see Paragraph [0048]) are compared between grandmasters).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Pietilainen (Pietilainen - Fig. 9; Paragraph [0056], note apparatus for carrying out functionalities, which may comprise a circuitry, a processor, a micro controller, or a combination of such circuitries).

Claims 3, 8-9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Pietilainen as applied to claims 1 and 11 above, and further in view of Spada et al. (US 2014/0281037 A1), hereinafter referred to as Spada.

	Regarding claim 3, the combination of Cui and Pietilainen, specifically Cui teaches wherein the clock parameter is at least one of frequency and phase (Cui - Paragraph [0025], note the real time tuning parameters may include phase offset, frequency offset, and frequency drift).
	The combination of Cui and Pietilainen does not teach wherein at least one of frequency and phase of the slave clock is adjusted in response to the control signal.
	In an analogous art, Spada teaches wherein at least one of frequency and phase of the slave clock is adjusted in response to the control signal (Spada - Paragraph [0032], note the local clock of the bGM may be adjusted to operate on the same frequency and phase as the local clock of the pGM, which may involve processing the clock information contained in the pSync (clock synchronization) messages).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Spada into the combination of Cui and Pietilainen in order to allow for failover in case a link or clock failure occurs (Spada - Paragraph [0017]).

	Regarding claim 8, the combination of Cui and Pietilainen does not teach wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on failure to receive synchronization messages from a particular PTP clock domain.
	In an analogous art, Spada teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on failure to receive synchronization messages from a particular PTP clock domain (Spada - Paragraph [0029], note in case of a failure to receive the pGM pSync messages the bGM may have taken the role of the primary grandmaster clock device of the system (i.e., the bGM will have a higher priority than the pGM, see Paragraph [0019])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Spada into the combination of Cui and Pietilainen for the same reason as claim 3 above.

	Regarding claim 9, the combination of Cui, Pietilainen, and Spada, specifically Pietilainen teaches wherein a value of the parameter corresponding to the particular PTP clock (Pietilainen - Paragraph [0040], note the boundary clock may replace a priority value of the announce message received with a priority parameter value indicating a lower priority to prioritize a different grandmaster).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 9.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Pietilainen as applied to claim 1 above, and further in view of Shimizu et al. (US 2018/0062780 A1), hereinafter referred to as Shimizu.

	Regarding claim 5, the combination of Cui and Pietilainen does not teach wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined by detecting outlier values of a clock parameter from information received in synchronization messages and excluding the outlier values from the parameter determination, wherein an outlier value is a value of clock parameter that is outside a predefined threshold.
	In an analogous art, Shimizu teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined by detecting outlier values of a clock parameter from information received in synchronization messages and excluding the outlier values from the parameter determination, wherein an outlier value is a value of clock parameter that is outside a predefined threshold (Shimizu - Paragraph [0064], note determine whether the corrected clock is within the preset threshold is determined by receiving the reference clock (synchronization message) from the master node (i.e., determining clock accuracy); Paragraph [0098], note parameters (priority and accuracy)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shimizu into the combination of Cui and Pietilainen in order to allow slave nodes to operate as master nodes, improving fault tolerance (Shimizu - Paragraph [0105]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Pietilainen as applied to claim 1 above, and further in view of Khoury et al. (US 2012/0136956 A1), hereinafter referred to as Khoury.

	Regarding claim 6, the combination of Cui and Pietilainen does not teach wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on receiving synchronization messages that indicate a loss of synchronization.
	In an analogous art, Khoury teaches wherein the parameter for each particular PTP clock domain of the multiple PTP clock domains is determined based on receiving synchronization messages that indicate a loss of synchronization (Khoury - Paragraph [0066], note the adjustment of the slave clock’s synchronization/clock parameters is carried out if the value and confidence level is outside of a particular confidence interval, synchronization uncertainty (associated with the confidence level) can be assessed based on timestamp (contained in synchronization messages, see Paragraph [0046]) history (which may indicate a loss of synchronization)).
(Khoury - Paragraph [0059]).

	Regarding claim 7, the combination of Cui and Pietilainen does not teach wherein a value of the parameter corresponding to a particular PTP clock domain that indicates a loss of synchronization is adjusted and wherein the adjusted value of the parameter translated to an adjusted domain specific weight for the particular PTP domain.
	In an analogous art, Khoury teaches wherein a value of the parameter corresponding to a particular PTP clock domain that indicates a loss of synchronization is adjusted and wherein the adjusted value of the parameter translated to an adjusted domain specific weight for the particular PTP domain (Khoury - Paragraph [0066], note the slave clock’s synchronization/clock parameters may be adjusted to ensure proper synchronization, the adjustment is carried out if the value and confidence level associated with an estimate of a synchronization parameter is outside of a particular confidence interval, synchronization uncertainty (associated with the confidence level) can be assessed based on timestamp history (which may indicate a loss of synchronization)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Khoury into the combination of Cui and Pietilainen for the same reason as claim 6.
Allowable Subject Matter
Claims 2, 10, 12, and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hu et al. (US 2018/0227067 A1) discloses synchronization with multiple time domains for time sensitive networks.
	La Pallec et al. (US 8,964,722 B2) discloses PTP, and distributing/comparing clock parameters.
	Park et al. (US 2017/0251508 A1) discloses PTP and synchronizing working clock domains with a universal time domain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461